Case: 20-60791      Document: 00515698279          Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   January 7, 2021
                                  No. 20-60791                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Allen R. Blair,

                                                             Plaintiff—Appellant,

                                        versus

   Yum! Brands, Incorporated; Taco Bell of America,
   L.L.C.,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 19-CV-0322


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant Allen R. Blair, appearing pro se, appeals the district
   court’s dismissal of his claims against defendants-appellees Yum! Brands and
   Taco Bell of America. The district court concluded that Blair’s claims were



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60791      Document: 00515698279          Page: 2    Date Filed: 01/07/2021




                                    No. 20-60791


   barred by res judicata and consequently dismissed the same with prejudice.
   Because all elements of res judicata are met, we AFFIRM.
                                         I.
          This dispute arises from incidents connected to Blair’s at-will
   employment at a Mississippi Taco Bell. During his time there, Blair was
   instructed to solicit the completion of a satisfaction survey from customers.
   Blair took issue with this instruction and first sued defendants in 2015. See
   Blair v. Yum Brands, 697 F. App’x 352, 353 (5th Cir. 2017), cert. denied, 138
   S. Ct. 2654 (2018), reh’g denied, 139 S. Ct. 316 (2018).
          Through his first suit, Blair alleged a number of constitutional and
   statutory violations premised on the fact that he was asked to solicit the
   survey’s completion without additional compensation. The district court
   dismissed these original claims with prejudice in 2016; the Fifth Circuit
   affirmed the dismissal; the Supreme Court denied certiorari. Id.
          In the case at bar, Blair again sued the same defendants, in the same
   district court, alleging the same set of underlying facts. The district court
   below dismissed all claims with prejudice, finding the present lawsuit was
   barred by the doctrine of res judicata. This appeal followed.
                                         II.
          We review the district court’s dismissal on res judicata grounds de
   novo. Davis v. Dall. Area Rapid Transit, 383 F.3d 309, 313 (5th Cir. 2004)
   (citing Procter & Gamble Co. v. Amway Corp., 242 F.3d 539, 546 (5th Cir.
   2001)). Res judicata prohibits the re-litigation of claims that were, or could
   have been, raised in the prior action. Id. at 312-13. The test for res judicata
   has four elements: (1) both suits involved identical parties; (2) there is an
   existing final judgment on the merits that was (3) rendered by a court of
   competent jurisdiction; and (4) the suits involved the same claim or cause of




                                          2
Case: 20-60791      Document: 00515698279          Page: 3    Date Filed: 01/07/2021




                                    No. 20-60791


   action. Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir.
   2005). To determine whether both suits involve the same cause of action, we
   employ a transactional test. Id. Under the transactional test, “the critical
   issue is whether the two actions are based on the same nucleus of operative
   facts.” Id. (cleaned up).
                                         III.
          As a threshold matter, Blair does not contest the district court’s res
   judicata findings on appeal. He also does not meaningfully reply to
   defendants’ arguments as to why we should affirm the district court. Rather,
   he attempts to relitigate his claims on the merits. Under our waiver
   jurisprudence, by failing to challenge res judicata on appeal, Blair has
   abandoned such argument. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993)
   (“Although we liberally construe the briefs of pro se appellants, we also
   require that arguments must be briefed to be preserved.”); see Brinkmann v.
   Dall. Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (“We will
   not raise and discuss legal issues that [the appellant] has failed to assert.”).
   Nevertheless, before us is a purely legal question, see Freudensprung v.
   Offshore Tech. Servs., Inc., 379 F.3d 327, 338 n.5 (5th Cir. 2004), and the
   conclusions reached below are plainly supported by the record.
          The district court correctly held that the first three elements of res
   judicata are met. Indisputably, the parties in both suits are identical, and a
   final judgment on the merits was rendered in the first lawsuit by a court of
   competent jurisdiction. See generally Blair v. Brands, No. 1:15CV400-HSO-
   RHW, 2017 WL 1549918, at *6 (S.D. Miss. Apr. 28, 2017), aff’d sub nom.
   Blair v. Yum Brands, 697 F. App’x 352 (5th Cir. 2017); see also Stevens v. Bank
   of Am., N.A., 587 F. App’x 130, 133 (5th Cir. 2014) (collecting published
   authority standing for the proposition that “[g]enerally, a federal court’s
   dismissal with prejudice is a final judgment on the merits for res judicata
   purposes”).



                                          3
Case: 20-60791         Document: 00515698279               Page: 4      Date Filed: 01/07/2021




                                          No. 20-60791


           The district court also correctly concluded that the fourth element of
   res judicata was met because both lawsuits were premised on identical factual
   bases; the timeline and substance of the factual allegations in both suits are
   the same—namely, that while Blair was employed at Taco Bell, his rights
   were violated when he was asked to persuade customers to complete a
   survey. See Steen v. Harvey, 247 F. App’x 511, 515 (5th Cir. 2007) (citing
   Davis, 383 F.3d at 313). Certainly, Blair alleges new legal theories in the
   instant case, but because both cases arise out of the same nucleus of operative
   facts, res judicata nevertheless bars suit.1 See, e.g., Snow Ingredients, Inc. v.
   SnoWizard, Inc., 833 F.3d 512, 522 (5th Cir. 2016) (“True res judicata bars
   recovery when a party seeks to relitigate the same facts even when the party
   argues a novel legal theory.”); Maxwell v. U.S. Bank Nat’l Ass’n, 544 F.
   App’x 470, 472 (5th Cir. 2013) (noting that “[r]es judicata extends beyond
   claims that were actually raised and bars all claims that could have been
   advanced”).
                                               IV.
           Thus, the claims in this case are barred by res judicata, and we
   therefore AFFIRM the district court’s judgment of dismissal.




           1
             We agree with the district court that, to the extent Blair’s claims are premised on
   Mississippi state law, these claims are also barred by the doctrine of res judicata. See Clark
   v. Neese, 262 So. 3d 1117, 1122-23 (Miss. 2019) (outlining the four elements of res judicata
   under Mississippi state law). As the district court aptly recognized, under the state-law
   standard, whether Blair’s claims are barred likewise turns on an analysis of the underlying
   facts and circumstances. See Clark, 262 So. 3d at 1123. The result is the same.




                                                 4